CHARLES CLARK, Circuit Judge,
concurring:
I would not decide that individual state employees could request the Secretary of Labor to bring suit against the State for their personal benefit as the law required at the time this cause of action arose. It seems at least inconsistent to segregate the Equal Pay Act from the Fair Labor Standards Act for purposes of denying tenth amendment protection, then to rely on its incorporation to turn the eleventh amendment’s shield. I do agree that the school district defendant here is not the State for purposes of the eleventh amendment. (See footnote 3.) I concur in the result.